                                                             \

                           '•   .......



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DMSION
                                  No. 4: 12-CR-78-D
                                  No. 4:14-CV-196-D
                                  No. 4:19-CV~78-D

RENALDO KEITRON MEADOWS,                       )
                                               )
                          Petitioner,          )   <

                                               )                      ORDER
                   v.                          )
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
                           Respondent.         )

       The court has reviewed the record. The court GRANTS the government's motion to dismiss

[D.E. 111] for the reasons set forth in its memorandum. [D.E. 112] and DIS:tv.1ISSES WITHOUT

PREJUDICE petitioner's motion under 28 U.S.C. § 2255 [D.E. 101]. Because petitioner's section

2255 motion is "successive," and he has not received authorimtion from the United States Court of

Appeals for the Fourth Circuit to file it, the court lacks jurisdiction to consider it. See,   ~   28

U.S.C. § 2255(h); Gonz.alez v. Crosby. 545 U.S. 524, 528-38 (2005); Richardson v. Thomas, 930

F.3d 587, 595-600 (4th Cir. 2019); Moses v. Joyner, 815 F.3d 163, 167--69 (4th Cir. 2016); United

States v. Winestock, 340 F.3d 200,205 (4th Cir. 2003); cf. [D.E. 64, 80, 85, 88, 92, 97, 99, 100].

Alternatively, the claims fail on the merits for the reasons set forth in the government's

memorandum.. See [D.E. 112] 6-12; Fed. R. Civ. P. 12(b)(6). The court also DENIES a certificate

of appealability. See Miller-El v. Cockrell, 537 U.S. 322, 336--38 (2003); Slack v. McDaniel, S29
                                          ./
U.S. 473, 484 (2000).

       SO ORDERED. This 2.2... day of January 2021.


                                                           JSC.DEVERID
                                                           United States District Judge


           Case 4:12-cr-00078-D Document 123 Filed 01/22/21 Page 1 of 1
